48 F.3d 1224NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Wade U. V. SEASTRONG, III, Appellant,v.MILLER COUNTY JUVENILE COURT CENTER, Appellee.
No. 94-2932.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 23, 1995.Filed:  March 3, 1995.

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Wade U.V. Seastrong, III, appeals the district court's1 dismissal with prejudice after a bench trial of his employment discrimination action.  Having carefully reviewed the record and the parties' briefs, we conclude the district court's decision is clearly correct and an opinion would lack precedential value.  Construing language in appellee's brief to be a request for sanctions, we conclude that sanctions are not appropriate in this case.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Harry F. Barnes, United States District Judge for the Western District of Arkansas